per curiam:
El Vocero de Puerto Rico (en adelante El Vocero) nos pide que revisemos la sentencia mediante la cual denegamos su recurso de mandamus por considerarlo académico. Dicho recurso nos solicitaba que ordenáramos al Senador Nicolás Nogueras a suministrarle al peticiona-rio una copia de su informe financiero para 1993, según lo requiere la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental). Nuestro dictamen estuvo basado en la in-formación incluida en la comparecencia del Director Ejecu-tivo de la Oficina de Ética Gubernamental (en adelante Director de la Oficina de Ética Gubernamental) a los efec-tos de que, aunque tardíamente, el Senador Nogueras ha-bía sometido el informe financiero, y la Comisión de Ética del Senado había suministrado una copia de éste a la prensa del país.
*644En su moción de reconsideración, El Vocero sostiene que nunca recibió copia de dicho informe. Reexaminada la pe-tición de El Vocero a la luz de los escritos de las partes y de las comparecencias especiales del Senado y de la Oficina de Ética Gubernamental, procede reconsiderar nuestro anterior dictamen y expedir el auto solicitado.
I — !
Mediante una petición de mandamus, El Vocero solicitó que este Tribunal ordenara al Senador Nicolás Nogueras a proveerle una copia del informe financiero de 1993 que te-nía que presentar ante la Oficina de Etica Gubernamental, a tenor con lo dispuesto en el Art. 4.1(a)(6) de la Ley de Etica Gubernamental, 3 L.P.R.A. sec. 1831(a)(6). Pendiente ante nuestra consideración dicho recurso, el Director de la Oficina de Etica Gubernamental nos informó que el Sena-dor Nogueras había presentado tardíamente el informe de 1993 y que “la Comisión de Etica del Senado puso a la disposición de la prensa del País”. Moción en cumplimiento de resolución, pág. 3. Enterados por este medio de que el Director Ejecutivo había recibido el informe y que éste se encontraba a la disposición del peticionario, denegamos el mandamus por academicidad.
Posteriormente, El Vocero solicitó la reconsideración de nuestro dictamen y alegó que el recurso no se había tornado académico. Sostuvo que como el Director de la Oficina de Etica Gubernamental no había afirmado que el Senador Nogueras hubiese cumplido con todos los requisitos del Art. 4.4 de la Ley de Etica Gubernamental, 3 L.P.R.A. see. 1834, el informe sometido por el Senador Nogueras no es-taba completo. Además, señaló que la Oficina de Ética Gu-bernamental había inducido a error a este Tribunal “[a]l sugerir que por el hecho de que El Nuevo Día reseñara el contenido del informe del demandado, [debía concluirse que] el mismo había sido puesto ‘a la disposición de la *645prensa del País’ ”. Solicitud de reconsideración y determi-nación de hechos, pág. 4 esc. 7. El Vocero afirmó que, en efecto, ellos no habían obtenido una copia del informe.
Mediante la Resolución de 23 de marzo de 1995, conce-dimos un término al Director de la Oficina de Etica Guber-namental para que contestara estas imputaciones. Oportu-namente, éste compareció y reiteró que “la OEG pudo acreditar en un breve plazo que efectivamente el informe financiero estaba disponible [para] la prensa en la Comi-sión de Etica del Senado por autorización expresa del pro-pio senador Nicolás Nogueras”. Moción en cumplimiento de resolución del 23 marzo de 1995, pág. 4. Ante este he-cho, el Director de la Oficina de Ética Gubernamental cuestionó que El Vocero no hubiese solicitado el informe a la Comisión de Ética del Senado y concluyó que esto cons-tituía una actuación “inapropiada cuando [le] ha dado la espalda al acceso y disposición del informe financiero que hiciera el senador Nogueras”. Id., pág. 5.
Por su parte, a requerimiento nuestro, el Senado de Puerto Rico compareció y refrendó la tesis de que el re-curso era académico porque el Senador Nogueras había so-metido el informe financiero de 1993, y que copia de éste había sido remitida a la secretaría de ese cuerpo. No obs-tante, expuso que como la Secretaría no estaba autorizada a recibir el informe directamente de los Senadores, se lo habían devuelto:
Como algo que huelga decir, el Senado de Puerto Rico no puede certificar para dar a la prensa un estado financiero que no llega a la Secretaría del Senado certificado por la OEG (se-gún establece el Reglamento sobre radicación de informes fi-nancieros por los Senadores, funcionarios y empleados del Se-nado de Puerto Rico ...) que en efecto ese fue el estado financiero que se radicó en la OEG. De más está decir que por esa razón es que en el Reglamento ... del Senado 131, se esta-blece en el artículo 10 que tiene que ser vía la OEG que se radique en la Secretaría del Senado. Moción en cumplimiento de resolución del 4 de abril de 1995, págs. 3-4.
*646El Senador Nogueras también compareció y adoptó en todas sus partes la posición asumida por el Senado de Puerto Rico. Además, señaló que “las afirmaciones hechas por la Oficina de Etica Gubernamental en su escrito ante este Honorable Tribunal son totalmente correctas”. Moción en cumplimiento de resolución del 4 de abril de 1995, pág. 1.
Recibidas estas comparecencias, la moción de reconside-ración quedó sometida para nuestra adjudicación. No obs-tante, el peticionario sometió varios escritos adicionales cuestionando las afirmaciones del Director de la Oficina de Ética Gubernamental. Éste, por su parte, recientemente nos informó lo siguiente:
1. Con fecha de 27 de febrero de 1995, el senador Nicolás Nogueras presentó a la Oficina de Etica Gubernamental el in-forme financiero de 1993.
2. Recibido el informe financiero, se evaluó de conformidad con el Artículo 4.10 (d) de la Ley de Etica Gubernamental, Ley Núm. 12 de 24 de julio de 1985, según enmendada y del Artí-culo 8 del Reglamento sobre Radicación de Informes Financie-ros por los Senadores, Funcionarios y Empleados del Senado de Puerto Rico, R. del S. 131 de 18 de marzo de 1993.
3. La Oficina de Etica Gubernamental concluyó la evalua-ción de ese informe financiero. El original del mismo se remitió a la Secretaría del Senado, de acuerdo con el Artículo 10 del Reglamento, citado. De otra parte, también se refirió copia del informe financiero a la Comisión de Etica del Senado con unas observaciones para su evaluación y acción correspondiente, se-gún el Artículo 9 del Reglamento del Senado. Moción informa-tiva, pág. 1.
HH HH
El Art. 4.1 de la Ley de Ética Gubernamental, 3 L.P.R.A. see. 1831, le impone a los “miembros de la Asamblea Legislativa” el deber ministerial de rendir anualmente un informe financiero a la Oficina de Ética Gubernamental. A tenor con su poder constitucional de aprobar las reglas de procedimiento y de gobierno interno, *647así como con lo dispuesto en el inciso (j) del Art. 2.4 de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1814(j), el Se-nado aprobó el Reglamento sobre Radicación de Informes Financieros por los Senadores, Funcionarios y Empleados del Senado de Puerto Rico. Este reglamento reitera la obli-gación de todos los Senadores de presentar anualmente un informe financiero en la Oficina de Ética Gubernamental y describe la información que se requiere.
Rendir los informes financieros requeridos por este ordenamiento constituye claramente una obligación legal que surge del cargo público y no admite discreción en su ejecución. Su incumplimiento constituye un delito grave que, de probarse, impide que un miembro de la Asamblea Legislativa pueda postularse nuevamente.
La Ley de Ética Gubernamental también dispone unas reglas sobre el acceso público a los informes financieros, 3 L.P.R.A. see. 1838. En el caso particular de los legisladores, el estatuto dispone que los informes financieros se convierten en documentos públicos cuando el Director de la Oficina de Ética Gubernamental verifica que la información está completa y determina que el documento es final. Véase Art. 4.10(d) de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1840(d). Sin embargo, recientemente, el 22 de diciembre de 1994, el Gobernador de Puerto Rico, Hon. Pedro Rosselló, firmó la Ley Núm. 150 (3 L.P.R.A. sees. 1802, 1814,1821-1825,1827-1828,1831,1834-1835,1838,1840 y 1851) que limitó el acceso público a los informes de los miembros de la Asamblea Legislativa. Esta nueva ley requiere que, para lograr acceso a dichos informes, la parte interesada someta una solicitud escrita bajo juramento en la que fundamente su creencia “de que existe una posible violación a las disposiciones de este Capítulo que justifique la concesión de acceso al informe financiero”. 3 L.P.R.A. sec. 1838(d)(4). Véase Art. 13 de Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. see. 1838).
*648Esta restricción no impide que los legisladores o los funcionarios públicos cubiertos por la Ley de Etica Gubernamental autoricen el acceso de la prensa del país a los informes una vez los presentan en la Oficina de Etica Gubernamental. Cuando esto ocurre, el Director de la Oficina de Etica Gubernamental queda implícitamente autorizado por el funcionario a permitir la inspección de y el acceso a sus respectivos informes sin necesidad de que la parte interesada cumpla con los requisitos recientemente aprobados mediante el Art. 5.1(a) de la Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. sec. 1851(a)).
En el caso de los Senadores, el Art. 10 del Reglamento sobre Radicación de Informes Financieros por los Senadores, Funcionarios y Empleados del Senado de Puerto Rico, Senado de Puerto Rico, 18 de marzo de 1993, pág. 178, dispone que una vez el Director de la Oficina de Etica Gubernamental “determina que el informe financiero llena los requisitos establecidos en este Reglamento, procederá a firmar y fechar el mismo y lo remitirá al Secretario del Senado”. Aunque la Ley Núm. 150, supra, dispone que el acceso público se rige por los requisitos del Art. 4.8 del estatuto, 3 L.P.R.A. see. 1838, cuando un Senador autoriza su divulgación a la prensa, el Secretario del Senado debe entregar una copia del informe financiero a cualquier medio de comunicación que lo solicite.
Al amparo de la normativa explicada anteriormente, re-examinamos el caso de aútos.
h — 1 h — i HH
Aunque en el caso de autos el Director de la Oficina de Etica Gubernamental nos informó que el Senador Nogue-ras cumplió tardíamente con su deber ministerial de some-ter el informe financiero de 1993, y que éste había sido puesto a la disposición de la prensa, las comparecencias posteriores revelan que El Vocero no tuvo acceso al informe *649porque el Secretario del Senado le devolvió el documento al Senador Nogueras.
El Director de la Oficina de Etica Gubernamental fun-damentó su afirmación en las siguientes declaraciones del Senador Nogueras en las que se comprometió a entregarle a la prensa del país una copia del informe tan pronto fuese presentado en la Oficina de Ética Gubernamental:
... En la tarde de hoy nuevamente le enviaré al Director de la Oficina de Etica Gubernamental el documento público ... cuyo contenido en un informe auditado él me devolviera, pero esta vez vaciado en los formularios oficiales del Senado, correspon-diente al informe financiero de 1993. A este documento tendrán acceso todos ustedes tan pronto sea radicado y eso terminará las especulaciones en torno al mismo a pesar de que se radique un informe auditado como el que yo radiqué desde el año pa-sado en dicha Oficina de Etica y ante la Comisión de Etica del Senado. Anejo B.
Además, el Director de la Oficina de Ética Gubernamen-tal partió de la premisa de que como otro diario del país publicó una reseña del informe, los demás periódicos tam-bién obtuvieron acceso al documento. Sin embargo, en su comparecencia especial, el Senado de Puerto Rico nos ex-plicó que el Secretario de ese cuerpo recibió el informe pero lo devolvió porque no se había recibido bajo el trámite es-tablecido por el Reglamento sobre Radicación de Informes Financieros por los Senadores, Funcionarios y Empleados del Senado de Puerto Rico.
De la información anterior se desprende que cuando el Director de la Oficina de Ética Gubernamental nos informó que el informe financiero de 1993 había sido puesto a la disposición de la prensa, incurrió en un error de juicio al no confirmar la información recibida y depender de las decla-raciones públicas del Senador Nogueras. En vista de las declaraciones del Senador Nogueras, en las que se compro-metió a poner a la disposición de la prensa el informe en controversia, entendemos que tanto el Director de la Ofi-cina de Ética Gubernamental como el Secretario del Se-*650nado estaban expresamente autorizados a permitir el ac-ceso del informe a los medios de comunicación tan pronto el informe fuera recibido por éstos.
Dadas estas circunstancias, aunque el Senador Nogue-ras cumplió con su deber de rendir el informe financiero de 1993 en la Oficina de Ética Gubernamental, y al someterlo convirtió en académica la petición de El Vocero de que le ordenásemos que cumpliera con tal obligación, como el Se-nador Nogueras aceptó públicamente y ante este Foro que él se comprometió a entregarle a la prensa las copias del informe requerido por el peticionario, procede que vía re-consideración se le ordene que cumpla con su compromiso. A los fines de facilitar el acceso inmediato del informe a El Vocero, se autoriza tanto al Director de la Oficina de Ética Gubernamental como al Secretario del Senado de Puerto Rico a entregarle al periódico la copia del documento sin que se le requiera cumplir con los requisitos del Art. 4.8 del estatuto, supra.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Rebollo López disintió por los fundamentos que expusiera en la opinión disidente y concurrente que emitiera en el presente caso el pasado 16 de marzo de 1995. La Juez Asociada Señora Na-veira de Rodón no intervino.